Title: John Wayles Eppes to Thomas Jefferson, 17 October 1818
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            
              Dear Sir.
              Mill Brook october 17. 1818.
            
            The various rumours which have reached us as to the state of your health have been such as to excite serious apprehension and alarm on the part of your friends—All the recent accounts concur in representing you as entirely well or so far recovered as no longer to cause anxiety on the part of your friends—accept my congratulations on an event which I am certain no human being can hale with more heartfelt pleasure than myself—
            Francis left New London a few days before the vacation in consequence of hearing of your indisposition—He would have gone immediately to Monticello but from the uncertainty as to your return from the springs & our hearing immediately afterwards that you  were so far recovered as to be entirely out of danger—on hearing this I determined to keep him until he could get some Winter cloathing of which he was very bare—
            Mr Dashiell’s leaving New-London renders it necessary again to seek out some place for Francis—The central University will probably not go into immediate operation—Mr Baker has a very well educated young man living with him at present and I propose sending him there until the spring after which if the central University is not in readiness I will send him to any other which you may prefer—
            Present me to all the family and accept for your health & happiness my warmest wishes.
            
              Your affectionately
              Jno W Eppes
            
          
          
            P.S.
            The original subscription paper which you forwarded to me has been lost or mislaid—When it passed out of my hands there was no name to it except my own for 200 dollars payable in four years 50 dollars on the 1st of april 1818 & 50 dollars on each annually on the first day of april of the three following years—The term of the first payment being now so far passed & the paper being probably lost I have executed a new one which I enclose for the same sum 200 dollars & divided it into two payments viz april 1819. &  apl. 1820—It will make I hope no difference & I have no motive for making the change but to prevent my appearing as a delinquent subscriber the time of the first payment being long since passed—
          
        